                                 USDC SDNY                                     Seyfarth Shaw LLP
                                 DOCUMENT                                       620 Eighth Avenue
                                 ELECTRONICALLY FILED                    New York, New York 10018
                                 DOC #: _________________                         T (212) 218-5500
                                                3/4/2020
                                 DATE FILED: ______________                       F (212) 218-5526

                                                                               jegan@seyfarth.com
                                                                                  T (212) 218-5291

                                                                                 www.seyfarth.com



March 3, 2020

VIA ECF

Hon. Lewis J. Liman
United States District Judge
United States District Court for the Southern District of New York
500 Pearl Street, Courtroom 15C
New York, NY 10007

Re:    Mendez v. Jos. A. Bank Clothiers, Inc., Civil Action No.: 1:19-cv-11756-LL

Dear Judge Liman:

       This firm represents Defendant Jos. A. Bank Clothiers, Inc. (“Defendant”) in the
above-referenced action. We write, with Plaintiff’s consent, to respectfully request (1) an
extension of the deadline to respond to the Complaint, up to and including April 13, 2020;
(2) an adjournment of the Initial Conference presently scheduled for March 24, 2020; and
(3) a corresponding extension of the deadline to file pre-conference submissions.

         By way of background, Plaintiff filed the Complaint on December 23, 2019. (ECF
No. 1.) Defendant was served on January 21, 2020. On February 6, 2020, Defendant
filed its first request for an extension of the responsive pleading deadline, which the Court
granted. (ECF No. 10.) Pursuant to the Court’s Order, Defendant’s current deadline to
respond to the Complaint is March 12, 2020. (Id.) On January 14, 2020, the Court
scheduled an Initial Conference for March 24, 2020 at 3:30 p.m, which is the parties’ next
scheduled appearance. (ECF No. 6.) Further, as per the Court’s Order, the parties must
submit a joint letter and Proposed Civil Case Management Plan and Scheduling Order by
March 19, 2020. (Id.)

       We respectfully request that the Court extend Defendant’s responsive pleading
deadline up to and including April 13, 2020, adjourn the Initial Conference to a date at
least one week after April 13, 2020, and reset the deadlines for pre-conference
submission accordingly. This is the second request for an extension of the responsive
pleading deadline and first request for an adjournment of the Initial Conference. These
requests, if granted, will not affect any other scheduled dates. Defendant requires
additional time to evaluate Plaintiff’s claims to continue to investigate the allegations and
consider possible dispositive motion practice. (Id.) The undersigned has communicated
with counsel for Plaintiff, and Plaintiff consents to this request.
                                                                           Hon. Lewis J. Liman
                                                                                March 3, 2020
                                                                                      Page 2


        We thank the Court for its time and attention to this matter, and for its consideration
of this application.



Respectfully submitted,

SEYFARTH SHAW LLP


/s/ John W. Egan


John W. Egan


cc:    All counsel of record (via ECF)




         GRANTED. Defendant shall answer or otherwise respond to the Complaint by April
         13, 2020. The Initial Pretrial Conference previously scheduled for March 24, 2020 is
         adjourned to April 21, 2020 at 3:00 p.m. The parties shall jointly submit a proposed
         Case Management Plan and Scheduling Order one week prior to the conference.

         SO ORDERED. 3/4/2020.
